Case 1:17-cr-00548-PAC Document 205 Filed 12/03/19 Page1of1

Fe deral Defenders One Pierrepont Plaza-16th Floor, Brooklyn, NY 11201
OF NEW YORK, INC. Tel: (718) 330-1200 Fax: (718) 855-0760

 

Deirdre D. von Dornum
Attorney-in-Charge

David E. Patton
Executive Director and
Attorney-in-Chrief

 

  

~ ( December 3, 2019
Hon. Paul A. Crotty ; B /
United States District Judge ~~” pep plot 4

Southern District of New York ee ats
The fe had peal 201 {etogh [Pree

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street My, dale v% Capt Peluad Cnpamne —
New York, NY 10007

Mnf ielrae. jhe byue teh blu Mat,

oo ir(leletf
Re: United States v. Joshua Adam Schulte, No. 17 Cr. 548 (PAC)

Dear Judge Crotty, iy
We write to clarify the current scheduling deadlines and request a Lol Mey

extension of time to file the defense response to the government’s 77-page motion in OsOr
limine. ‘The motion in limine schedule was originally set with opening motions due on
November 18, 2019, and responses due on December 6, 2019. See Dkt 146, After the

Court granted a one-week adjournment of the schedule, the government filed a 77-

page motion on November 25, 2019. As the defense understands it, due to the one-

week adjournment in the filing of the opening motion, the response date also should

have been moved by one week, ie., from December 6 until December 13, 2019.

  

The government’s motion raises at least 8 separate topics, and many subtopics.
Unlike traditional motions in limine, it does not point to specific documents or
statements the government wishes to introduce, but instead includes a lengthy
recitation of the government’s trial theory and requests to introduce large categories
of information. For example, in Point H, the government states that Schulte’s
“conduct in prison,” his “MCC Calls,” and his “Notebooks” should be admissible.
‘The government does not limit its request to certain calls, conduct, or notebook pages
that it seeks to admit,’ Dkt 195, at 37-38. When the government does point to specific

 

In a November 13, 2019, email and November 14, 2019, phone call, the defense team asked the
government which of Mr. Schulte’s statements and writings it was seeking to introduce. The
government indicated that the motion in limine would answer that question, so that the defense

1

 
